Exhibit 10.1

 

EMMAUS LIFE SCIENCES, INC.

 

Promissory Note

(Cash Interest)

(On Demand Up To 2 Years)

 

Principal Amount: $613,614.60

 

Date: October 10, 2014

 

 

FOR VALUE RECEIVED, Emmaus Medical, Inc., a Delaware corporation, located at
20725 S. Western Ave., Suite 136, Torrance, CA  90501 (“Borrower”) agrees to pay
to

 

The Shitabata Family Trust  (“Lender”), the sum of $613,614.60 U.S. Dollars
(“Principal Amount”), together with accrued interest thereon at the rate of
eleven percent (11%) per annum, under the following terms and conditions of this
Promissory Note (“Note”).

 

1.             Terms of Repayment (Balloon Payment):  Simple interest at the
rate of eleven percent (11%) per annum will accrue on the outstanding Principal
Amount commencing on the date of this Note and continuing thereafter until
Lender’s demand or until the two (2) year anniversary of the Loan Date. The
entire unpaid Principal Amount and any accrued interest thereon shall become
immediately due and payable on the two year anniversary of the Loan Date.

 

2.             Prepayment:  This Note may be prepaid in whole or in part at any
time without premium or penalty.  All prepayments shall be in cash, and first be
applied to accrued interest, and then to outstanding Principal Amount.

 

3.             Place of Payment:  All payments due under this Note shall be sent
to the Lender’s address, set forth in Attachment 1 hereto, or at such other
place as the holder of this Note may subsequently designate in writing to the
Borrower.

 

4.             Additional Guarantor: Lender understands and acknowledges that
Emmaus Life Sciences, Inc. is the borrower of this Note.  However, for added
security to lender, this note is guaranteed by Yutaka Niihara, M.D., CEO, and
Willis C. Lee, COO.

 

5.             Acceleration of Debt:  If the Borrower fails to make any payment
due under the terms of this Note or seeks relief under the U.S. Bankruptcy Code,
or suffers an involuntary petition in bankruptcy or receivership that is not
vacated within thirty (30) days, the entire balance of this Note and any
interest accrued thereon shall be immediately due and payable to the holder of
this Note.

 

6.             Modification:  No modification or waiver of any of the terms of
this Agreement shall be allowed unless by written agreement signed by the
parties. No waiver of any breach or default hereunder shall be deemed a waiver
of any subsequent breach or default of the same or similar nature.

 

7.             Assignment.  Neither this Note, nor any of the rights, interests
or obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by Borrower or by the Lender without the prior written consent
of the other party, except in connection with an assignment in whole to a
successor corporation to Borrower, provided that such successor

 

1

--------------------------------------------------------------------------------


 

corporation acquires all or substantially all of Borrower’s property and assets
and Lender’s rights hereunder are not impaired.

 

8.             Complete Note. This Note is the complete and exclusive statement
of agreement of the parties with respect to matters in this Note. This Note
replaces and supersedes all prior written or oral agreements or statements by
and among the parties with respect to the matters covered by it. No
representation, statement, condition or warranty not contained in this Note is
binding on the parties.

 

9.             Severability of Provisions:  If any portion of this Note is
deemed unenforceable, all other provisions of this Note shall remain in full
force and effect.

 

10.          Choice of Law:  All terms and conditions of this Note shall be
interpreted under the laws of the State of California, United States of America.

 

IN WITNESS WHEREOF, the Borrower has caused this PROMISSORY NOTE to be executed
by a duly authorized officer as of the date first written above.

 

Signed Under Penalty of Perjury, this 10th day of October, 2014

 

Emmaus Life Sciences, Inc.

 

 

 

 

By: Yutaka Niihara, M.D., President and CEO

 

 

 

 

 

 

 

By: Willis C. Lee., COO

 

 

2

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

 

Lender’s Name:

 

 

 

Lender’s Address:

 

 

 

 

 

Principal Amount:

USD $

 

 

Quarterly Interest at 11% Per Annum on Principal Amount:

$

 

3

--------------------------------------------------------------------------------